
	

114 HR 882 IH: No Child Left Inside Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 882
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Sarbanes (for himself, Mr. Beyer, Mr. Blumenauer, Mrs. Capps, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Connolly, Mr. Courtney, Mr. Cummings, Mrs. Davis of California, Mr. DeSaulnier, Ms. Edwards, Mr. Farr, Mr. Fitzpatrick, Mr. Grijalva, Mr. Hastings, Mr. Hinojosa, Mr. Huffman, Mr. Johnson of Georgia, Mr. Kind, Ms. Kuster, Mr. Langevin, Ms. Lee, Mr. Loebsack, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Norton, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Rangel, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Sires, Ms. Speier, Mr. Thompson of California, Ms. Tsongas, Mr. Welch, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 in order to improve environmental
			 literacy to better prepare students for postsecondary education and
			 careers, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the No Child Left Inside Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. References.
					Sec. 4. Authorization of appropriations.
					TITLE I—Environmental literacy
					Sec. 101. Environmental literacy.
					Sec. 102. Conforming amendments.
					TITLE II—Promoting environmental literacy in education programs
					Sec. 201. Amendments to part B of title II.
					Sec. 202. Amendments to part B of title IV.
					TITLE III—National activities
					Sec. 301. Availability of other environmental literacy information.
					Sec. 302. Federal interagency coordination on environmental literacy.
 2.FindingsCongress finds the following: (1)Children and young adults are increasingly disconnected from the natural world around them, spending less time outside playing, exploring, and learning.
 (2)Play and learning in nature is important to the intellectual, social, and physical development of youth.
 (3)Environmental education, as part of the formal prekindergarten through grade 12 school curriculum, provides opportunities for youth to get outside and learn about the natural world, has positive impacts on student achievement in all subjects and especially in science, reading, mathematics, and social studies, and improves critical thinking skills, enthusiasm for learning, stewardship, and healthy lifestyles.
 (4)By many indicators, the United States is falling behind other nations in preparing students with the educational tools necessary to compete for the growing opportunities in the sciences, including environmental, natural resource, and energy related careers.
 (5)Reports by boards of the National Science Foundation, the National Environmental Education Advisory Council, and the National Council for Science and the Environment, among others, have called for a systemic approach to environmental education in the formal education system to improve the environmental literacy of youth and better prepare students for college and the 21st century workforce.
 (6)Forty-eight States have developed, or are in the process of developing, environmental literacy plans to effectively integrate environmental education into the prekindergarten through grade 12 curriculum and ensure that students graduate from high school environmentally literate. At the same time, most States are aligning curricula with the Common Core State Standards.
 (7)Support from the Department of Education is needed to help State and local educational agencies, and the partners of such agencies, implement environmental literacy plans and advance State curriculum frameworks for environmental and natural resource education that meets new State academic content and student achievement standards.
 (8)Federal science and natural resource agencies have important resources, including Federal lands and laboratories, content experts, data, and programs, that can inform and support State and local environmental literacy policies and programming.
 3.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		IEnvironmental Literacy
 101.Environmental LiteracyPart D of title V (20 U.S.C. 7201 et seq.) is amended by adding at the end the following:  22Environmental literacy 5621.DefinitionsIn this subpart:
 (1)Eligible partnershipThe term eligible partnership means a partnership that includes a local educational agency and not less than 1 of the following partners:
 (A)A teacher preparation program at an institution of higher education. (B)The environmental or life sciences department of an institution of higher education.
 (C)Another local educational agency, a public charter school, a public elementary school or secondary school, or a consortium of such schools.
 (D)A Federal, State, regional, or local environmental or natural resource management agency, or parks and recreation department, that has demonstrated effectiveness, expertise, and experience in the field of environmental literacy, including the professional development of teachers.
 (E)A nonprofit organization that has demonstrated effectiveness, expertise, and experience in the field of environmental literacy, including the professional development of teachers.
 (2)Environmental literacyThe term environmental literacy means a fundamental understanding of ecological principles, the systems of the natural world, and the relationships and interactions between natural and man-made environments.
 (3)Environmental literacy planThe term environmental literacy plan means a plan developed, approved, or sponsored by the State educational agency in consultation with State environmental agencies, State environmental education associations, and State natural resource agencies, and with input from the public, that—
 (A)prepares students to understand ecological principles, the systems of the natural world, and the relationships and interactions between natural and man-made environments;
 (B)provides field and hands-on experiences as part of the regular school curriculum and creates programs that contribute to healthy lifestyles through outdoor recreation and sound nutrition;
 (C)provides environmental service learning opportunities; (D)provides targeted professional development opportunities for teachers that improves the teachers'—
 (i)environmental and natural resource content knowledge; and (ii)pedagogical skills in teaching about the environment, including the use of—
 (I)interdisciplinary, field-based, and research-based learning; and (II)science, technology, engineering, and mathematics content knowledge and tools;
 (E)describes the measures the State will use to assess the environmental literacy of students, including—
 (i)relevant State academic content standards and content areas regarding environmental education, and courses or subjects where environmental education instruction will be integrated throughout the prekindergarten through grade 12 curriculum; and
 (ii)a description of the relationship of the plan to the secondary school graduation requirements of the State;
 (F)describes how the State educational agency will implement the plan, in partnership with nongovernmental organizations, Federal agencies, State environmental agencies, State environmental education associations, State natural resource agencies, and local educational agencies, including how the State educational agency will secure funding and other necessary support; and
 (G)is periodically updated by the State educational agency not less often than every 5 years. (4)High-need local educational agencyThe term high-need local educational agency means a local educational agency—
 (A)for which not less than 20 percent of the children served by the agency are children from low-income families;
 (B)that serves not fewer than 10,000 children from low-income families; (C)that meets the eligibility requirements for funding under section 6211(b); or
 (D)that meets the eligibility requirements for funding under section 6221(b). 5622.Grants for implementation of environmental literacy plans (a)Program authorizedFrom amounts appropriated for this section, the Secretary shall award grants to States to enable the States to award subgrants, on a competitive basis, to eligible partnerships to support the implementation of the State environmental literacy plan.
							(b)Application
 (1)In generalA State that desires a grant under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsEach application under this subsection shall— (A)include the State’s environmental literacy plan and information on the status of implementation of such plan;
 (B)describe how funds received under this subsection will assist the State in furthering the implementation of the State’s environmental literacy plan;
 (C)describe the process the State will use to make subgrants to eligible partnerships; and (D)describe the process the State will use to evaluate the impact of the activities assisted under this subpart.
 (c)Peer reviewThe Secretary shall— (1)establish a peer review process to assist in the review of grant applications under this section;
 (2)appoint individuals to the peer review process who— (A)are representative of parents, teachers, State educational agencies, State environmental agencies, State natural resource agencies, local educational agencies, and nongovernmental organizations; and
 (B)are familiar with national environmental issues and the health and educational needs of students; and
 (3)include, in the peer review process, appropriate representatives from the Department of Commerce, the Department of the Interior, the Department of Energy, the Environmental Protection Agency, and other appropriate Federal agencies, to provide environmental expertise and background for evaluation of the State environmental literacy plan.
 (d)Administrative expensesA State receiving a grant under this section may use not more than 2.5 percent of the grant funds for administrative expenses.
							(e)State Educational Agency Report
 (1)In generalEach State receiving a grant under this subpart shall prepare and submit an annual report to the Secretary containing information about—
 (A)the implementation of the environmental literacy plan; and (B)the grant activities supported under this subpart.
 (2)Report requirementsThe report required by this section shall be— (A)in the form specified by the Secretary;
 (B)based on the State's ongoing evaluation activities; and (C)made readily available to the public.
									(f)Subgrants authorized
 (1)Subgrants to eligible partnershipsFrom amounts made available to a State educational agency under subsection (a), the State educational agency shall award subgrants, on a competitive basis, to eligible partnerships serving the State, to enable the eligible partnerships to carry out the authorized activities described in subsection (h).
 (2)DurationThe State educational agency shall award each subgrant under this section for a period of not more than 3 years.
 (3)PriorityIn making subgrants under this section, a State shall give priority to eligible partnerships that include a high-need local educational agency.
 (4)Supplement, not supplantFunds provided to an eligible partnership under this section shall be used to supplement, and not supplant, funds that would otherwise be used for activities authorized under this section.
								(g)Application requirements
 (1)In generalEach eligible partnership desiring a subgrant under this section shall submit an application to the State educational agency, at such time, in such manner, and accompanied by such information as the State educational agency may require.
 (2)ContentsEach application submitted under paragraph (1) shall include— (A)a description of teacher professional development needs, with respect to the teaching and learning of environmental content;
 (B)an explanation of how the activities to be carried out by the eligible partnership are expected to improve student academic achievement and strengthen the quality of environmental instruction;
 (C)a description of how the activities to be carried out by the eligible partnership— (i)will be aligned with challenging State academic content standards and student academic achievement standards under section 1111(b)(1) in environmental education, to the extent such standards exist, and with the State's environmental literacy plan; and
 (ii)will advance the teaching of interdisciplinary courses that integrate the study of natural, social, and economic systems and that include strong field components in which students have the opportunity to directly experience nature through outdoor environmental learning;
 (D)a description of how the activities to be carried out by the eligible partnership will ensure that teachers are trained in the use of field-based or service learning to enable the teachers—
 (i)to use the local environment and community as a resource; and (ii)to improve student understanding of the environment and increase academic achievement;
 (E)a description of— (i)how the eligible partnership will carry out the authorized activities described in subsection (h); and
 (ii)the eligible partnership's evaluation and accountability plan described in subsection (i); and (F)a description of how the eligible partnership will continue the activities funded under this section after the grant period has expired.
 (h)Authorized activitiesAn eligible partnership shall use the subgrant funds provided under this section for 1 or more of the following activities related to elementary schools or secondary schools:
 (1)Providing targeted, job-embedded professional development opportunities for teachers that improve the teachers' environmental content knowledge and pedagogical skills in teaching about the environment, including in the use of—
 (A)interdisciplinary, research-based, and field-based learning; and (B)technology in the classroom.
 (2)Establishing and operating environmental education summer workshops or institutes, including follow-up professional development, for elementary and secondary school teachers, and preschool teachers, as appropriate, to improve pedagogical skills and content knowledge for the teaching of environmental education.
 (3)Developing or redesigning more rigorous environmental education curricula that— (A)are aligned with challenging State academic content standards in environmental education, to the extent such standards exist, and with the State environmental literacy plan; and
 (B)advance the teaching of interdisciplinary courses that integrate the study of natural, social, and economic systems and that include strong field components.
 (4)Designing programs to prepare teachers at a school to provide mentoring and professional development to other teachers at such school to improve teacher environmental education content knowledge and pedagogical skills.
 (5)Establishing and operating programs to bring teachers and students into contact with working professionals in environmental fields to deepen such teachers' knowledge of environmental content and research practices.
 (6)Creating initiatives that seek to incorporate environmental education within teacher training programs or accreditation standards consistent with the State environmental literacy plan.
 (7)Promoting the integration of outdoor environmental education lessons into the regular school curriculum and schedule in order to further the knowledge and professional development of teachers and help students directly experience nature.
								(i)Evaluation and accountability plan
 (1)In generalEach eligible partnership receiving a subgrant under this section shall develop an evaluation and accountability plan for activities assisted under this section that includes rigorous objectives that measure the impact of such activities.
 (2)ContentsThe plan developed under paragraph (1) shall include measurable objectives to increase the number of teachers who participate in environmental education content-based professional development activities.
 (j)Report by eligible partnershipsEach eligible partnership receiving a subgrant under this section shall report annually, for each year of the subgrant, to the State educational agency regarding the eligible partnership's progress in meeting the objectives described in the accountability plan of the eligible partnership under subsection (i).
							5623.Environmental education grant program to help build national capacity
 (a)PurposesThe purposes of this section are— (1)to strengthen environmental education as an integral part of the elementary school and secondary school curriculum; and
 (2)to disseminate information about best practices and resources available to support environmental literacy programs.
								(b)Grant program authorized
 (1)In GeneralThe Secretary is authorized to award grants, on a competitive basis, to eligible partnerships to enable the eligible partnerships to pay the Federal share of the costs of activities under this section.
 (2)DurationEach grant under this section shall be for a period of not less than 1 year and not more than 3 years.
 (3)PriorityIn making grants under this section, the Secretary shall give priority to eligible partnerships that include a high-need local educational agency.
 (c)ApplicationsEach eligible partnership desiring a grant under this section shall submit to the Secretary an application that contains—
 (1)a plan to initiate, expand, or improve environmental education programs in order to make progress toward—
 (A)challenging State academic content standards and student academic achievement standards in environmental education, to the extent such standards exist; and
 (B)meeting academic standards that are aligned with the State's environmental literacy plan; and (2)an evaluation and accountability plan for activities assisted under this section that includes rigorous objectives that measure the impact of activities funded under this section.
 (d)Use of fundsGrant funds made available under this section shall be used for 1 or more of the following: (1)Developing and implementing State curriculum frameworks for environmental education that meet—
 (A)challenging State academic content standards and student academic achievement standards for environmental education, to the extent such standards exist; and
 (B)academic standards that are aligned with the State's environmental literacy plan under section 5622.
 (2)Replicating or disseminating information about proven and tested model environmental education programs that—
 (A)use the environment as an integrating theme or content throughout the curriculum; or (B)provide integrated, interdisciplinary instruction about natural, social, and economic systems along with field experience that provides students with opportunities to directly experience nature in ways designed to improve students' overall academic performance, personal health (including addressing child obesity issues), and understanding of nature.
 (3)Developing and implementing new approaches to advancing environmental education, and to advancing the adoption and use of environmental education content standards, at the State and local levels.
 (e)Eligible partnership reportIn order to continue receiving grant funds under this section after the first year of a multiyear grant under this section, the eligible partnership shall submit to the Secretary an annual report that—
 (1)describes the activities assisted under this section that were conducted during the preceding year; (2)demonstrates that progress has been made in helping schools to meet the State academic standards for environmental education described in subsection (d)(3); and
 (3)describes the results of the eligible partnership's evaluation and accountability plan. (f)Administrative provisions (1)Federal shareThe Federal share of a grant under this section shall not exceed—
 (A)90 percent of the total costs of the activities assisted under the grant for the first year for which the program receives assistance under this section; and
 (B)75 percent of such costs for each of the second and third years. (2)Administrative expensesNot more than 7.5 percent of the grant funds made available to an eligible partnership under this section for any fiscal year may be used for administrative expenses.
 (3)Availability of fundsAmounts made available to the Secretary to carry out this section shall remain available until expended.
 (g)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, any other Federal, State, or local funds available for environmental education activities.
 5624.Report to CongressNot later than 2 years after the date of enactment of the No Child Left Inside Act of 2015 and every 2 years thereafter, the Secretary shall submit a report to Congress that— (1)describes the programs assisted under this subpart;
 (2)documents the success of such programs in improving national and State environmental education capacity; and
 (3)makes such recommendations as the Secretary determines appropriate for the continuation and improvement of the programs assisted under this subpart.
							5625.Authorization of appropriations
 (a)AuthorizationThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years.
 (b)DistributionWith respect to any amount appropriated under subsection (a) for a fiscal year, the Secretary shall use—
 (1)not less than 70 percent of such amount to carry out section 5622; and (2)not more than 30 percent of such amount to carry out section 5623 for such fiscal year..
			102.Conforming amendments
 (a)Authorization of appropriationsSection 5401 (20 U.S.C. 7241) is amended, in the matter preceding paragraph (1), by inserting (except for subpart 22) after this part. (b)Table of contentsThe table of contents in section 2 is amended by inserting after the item relating to section 5618 the following:
					
						
							SUBPART 22—Environmental literacy
							Sec. 5621. Definitions.
							Sec. 5622. Grants for implementation of environmental literacy plans.
							Sec. 5623. Environmental education grant program to help build national capacity.
							Sec. 5624. Report to Congress.
							Sec. 5625. Authorization of appropriations..
				IIPromoting environmental literacy in education programs
			201.Amendments to part B of title II
 (a)DefinitionsSection 2201(b)(1)(B) (20 U.S.C. 6661(b)(1)(B)) is amended— (1)in clause (iii), by striking or;
 (2)in clause (iv), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
						
 (v)a Federal, State, regional, or local science, environmental, or natural resource management agency or a nonprofit environmental education organization that has demonstrated effectiveness in improving the quality of mathematics and science instruction..
 (b)GrantsSection 2202 (20 U.S.C. 6662) is amended— (1)in subsection (b)(2)(B), by inserting , including any State environmental literacy plan described in section 5621, after reform activities; and
 (2)in subsection (c), by adding at the end the following:  (11)Professional development in the use of field-based or service learning to enable teachers—
 (A)to use the local environment and community as a resource; and (B)to enhance student understanding of mathematics and science through environmental education..
					202.Amendments to part B of title IV
 (a)DefinitionsSection 4201(b)(1)(A) (20 U.S.C. 7171(b)(1)(A)) is amended by inserting environmental literacy, after technology,. (b)Local activitiesSection 4205(a) (20 U.S.C. 7175(a)) is amended—
 (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and (2)by inserting after paragraph (3) the following:
						
 (4)environmental literacy activities;. IIINational activities 301.Availability of other environmental literacy information (a)Other Federal agency environmental literacy assistance programsThe Secretary of Education shall request that all Federal agencies provide information on any environmental literacy assistance program operated, sponsored, or supported by such Federal agency, including information about the application procedures, financial terms and conditions, and other relevant information for each program, and each Federal agency shall promptly respond to surveys or other requests from the Secretary of Education for the information described in this subsection.
 (b)Public InformationThe Secretary of Education shall ensure that not later than 90 days after the Secretary of Education receives the information required under subsection (a), the eligibility requirements, application procedures, financial terms and conditions, and other relevant information for each environmental literacy assistance program offered by another Federal agency are searchable and accessible through the Department of Education’s website and cross-referenced with the United States Green Ribbon School application information, in a manner that is simple and understandable for local educational agencies and communities.
				302.Federal interagency coordination on environmental literacy
 (a)In GeneralThe Secretary of Education shall coordinate environmental literacy activities between the Department of Education, the Environmental Protection Agency, the Department of the Interior, and the Department of Commerce, including by carrying out the activities described in subsection (b).
 (b)Coordination activitiesIn coordinating environmental literacy activities, the Secretary of Education shall— (1)assess current Federal environmental education programs, goals, and budget items across agencies;
 (2)assess environment-based science, technology, engineering, and mathematics achievement to demonstrate that learning about and in the environment is an effective strategy for increasing engagement in learning and academic achievement in science, technology, engineering, and mathematics subject areas; and
 (3)produce adaptable environmental literacy plan guidelines and identify coordinated resources across Federal agencies that States and local educational agencies can follow as States and local educational agencies work to develop environmental literacy plans and programs of their own.
 (c)Advisory PanelThe Secretary of Education shall appoint an advisory panel of stakeholders, including representatives from State educational agencies, local educational agencies, businesses, and nonprofit organizations that are engaged in local environmental literacy efforts representing the geographic, economic, and cultural diversity of the United States, who shall meet quarterly to advise and support interagency planning and assessment regarding environmental literacy activities.
 (d)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of Education, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Secretary of Commerce shall prepare and submit a joint report to Congress containing information about the coordination of environmental literacy activities between Federal agencies.
				
